  Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 1 of 11 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 BCRS1 LLC
                                       Plaintiff,          Civil Action No.
                          v.
 JACOB UNGER AND KARL CAMOTA,                              COMPLAINT
                                       Defendants.




        Plaintiff BCRS1 LLC (“BCRS1”), by its undersigned counsel, for its complaint against

defendant alleges as follows:


                                JURISDICTION AND VENUE

   1.      This civil action arises under Sections 1030 et seq. of the Computer Fraud and Abuse

Act (“CFAA”, or the “Act”), 18 U.S.C. § 1030 et seq.; jurisdiction is founded on the existence of

questions pleaded herein under the Act.

   2.      As detailed below, defendants unlawfully accessed one or more protected computers

and damaged plaintiff in excess of $5,000 during a one-year period. Therefore, this action may be

brought pursuant to the CFAA, 18 U.S.C. § 1030(g) and 18 U.S.C. § 1030(c)(4)(A)(i)(I).

   3.      Venue is proper in this District pursuant to 27 U.S.C. §1391(b), in that it is a judicial

district in which defendant Jacob Unger (“Unger”) resides and pursuant to 27 U.S.C. §1391(c) in

that Karl Camota (“Camota”) is not a resident of the United States and resides in Ontario, Canada.

   4.      This Court has supplemental jurisdiction of Plaintiff’s various state law claims pursuant

to 28 U.S.C. Section 1367(a).




022936}
  Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 2 of 11 PageID #: 2




                                             PARTIES

   5.      Plaintiff is a limited liability company duly organized and existing under the laws of

the State of New Jersey, and maintains its principal place of business at 12 Stamford Hill Road,

Lakewood, New Jersey 08701.

   6.      Defendant Jacob Unger is a natural person, residing in Kings County and State of New

York.

   7.      Defendant Karl Camota is a natural person, residing in Ontario, Canada.


                                         BACKGROUND

The Agreement

   8.      Plaintiff is an established operator that provides technical computer services to over the

counter cryptocurrency traders.

   9.      In or about February 2020, Plaintiff entered into an agreement (the “Agreement”) with

Novera Capital, Inc. (“Novera”) whereby Novera would develop a computer program which is an

electronic trading platform for inter alia “Over the Counter” cryptocurrency traders (the “Web Site

Platform”).

   10.     Novera is a corporation organized in the Province of Ontario, Canada.

   11.     At all relevant times, defendant Unger was the Chief Executive Officer of Novera and

a shareholder of Novera.

   12.     The Agreement provided for Novera to develop a Web Site Platform for plaintiff

pursuant to the specifications to be provided by plaintiff.

   13.     The Web Site Platform was intended to replace the current website platform used by

plaintiff’s customers and generate income for plaintiff and its customers.




                                                -2-
  Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 3 of 11 PageID #: 3




    14.     The Web Site Platform was to provide an easy-to-purchase platform for the purchase

of cryptocurrencies and other financial transactions.

    15.     The Web Site Platform was also required to record all transactions and provide

backend accounting services.

    16.     The Web Site Platform was to be developed exclusively for plaintiff and plaintiff

retained ownership of all code, computer software, trade secrets and information used for the Web

Site Platform.

    17.     The Web Site Platform was to be developed and stored on plaintiff’s protected

computer server (“Plaintiff’s Protected Computer Server”).

    18.     Unger represented to plaintiff that the cost of the Web Site Platform is $75,000.00 and

would be completed within three months by June 2020.

    19.     Unger represented that at that time Novera had no other customer projects and that

Novera would dedicate practically all of its resources to timely develop the Web Site Platform.

    20.     Unger also represented that at that time Novera had no other sales and income and that

plaintiff’s payments was needed by Novera for its payroll.

    21.     Unger represented that Novera would utilize the $75,000 total payments to pay

Novera’s employees’ payroll during the three-month development process and that Novera’s

software engineers and project manager would dedicate all their time and efforts to create the Web

Site Platform.

    22.     Plaintiff remitted full payment to Novera.

Defendant’s Scheme

    23.     Defendant represented that he and Novera were developing the Web Site Platform on

behalf of plaintiff.




                                               -3-
  Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 4 of 11 PageID #: 4




    24.      The Web Site Platform and all associated intellectual property were to be placed on

Plaintiff’s Protected Computer Server.

    25.      The Web Site Platform and all associated intellectual property were the property of

plaintiff.

    26.      In or about March 2020, defendant represented to plaintiff that he and Novera required

full access to Plaintiff’s Protected Computer Server in order to develop and make operational the

Web Site Platform.

    27.      Novera was entrusted with, was directed to, and was responsible for development and

supervision of plaintiff’s Web Site Platform.

    28.      Novera failed to deliver or complete the Web Site Platform.

    29.      In March 2020 through May 2020, the Web Site Platform was being developed by

Novera and its employees included defendant Camota.

    30.      Unger represented that the Web Site Platform required additional work and that Novera

would continue to work on the Web Site Platform and that it was Novera’s sole project.

    31.      In or about June 15, 2020, Novera “delivered” to plaintiff a “beta” (draft) version of

the Web Site Platform (the “Beta Version”).

    32.      At that time, Unger represented that the Web Site Platform was not complete and that

the Beta Version was not usable on a commercial public web site.

    33.      At about that time, Unger expressed to plaintiff that the Web Site Platform and

significant parts thereof, could be used for other projects envisioned by Unger for Novera.

    34.      Unger admitted that the Web Site Platform and all its Intellectual Property, including

computer code, programing, methods, and structure, were plaintiff’s property (collectively

“Plaintiff’s IP”).




                                                -4-
  Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 5 of 11 PageID #: 5




      35.   Unger desired to enter into an agreement with plaintiff for the use of Plaintiff’s IP.

      36.   Plaintiff did not agree to enter into an agreement with plaintiff for the use of Plaintiff’s

IP.

      37.   Unbeknownst then to plaintiff, Unger began and continued a pattern of fraud, delay,

and deceit in order to extort funds from plaintiff and convert Plaintiff’s IP.

      38.   Upon information and belief, although Unger continuously represented that the Web

Site Platform would be completed in June 2020 and all of Novera’s technical staff would be

working to complete the Web Site Platform, unbeknownst to plaintiff, Unger directed Novera’s

employees to delay and not to complete the Web Site Platform.

      39.   In or about, June 2020, Unger tried to extort more funds from plaintiff by claiming that

Novera needed additional time and money from plaintiff in order to complete the Web Site

Platform.

      40.   At about the same time, Unger began pressuring plaintiff to relinquish sole ownership

of Web Site Platform and Plaintiff’s IP.

      41.   At that time and continuing through August, Unger continued to extort plaintiff.

      42.   Unger threatened plaintiff that he would direct Novera’s employees not to complete the

Web Site Platform unless plaintiff paid additional funds and agreed to share Plaintiff’s IP.

      43.   Unger also stated that he was directing Novera’s employees to use part of Plaintiff’s IP

to develop a “Back End Platform” to sell to Novera’s customers.

      44.   Unger knew that plaintiff and its customer were relying on the Web Site Platform to

continue their businesses and plaintiff intended to replace its customer’s current website with the

Web Site Platform.




                                                 -5-
  Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 6 of 11 PageID #: 6




    45.     Unger also knew that plaintiff’s customer’s contract for its current web site technology

would expire on September 1, 2020 and time was of the essence.

    46.     Unger knew that by delaying and refusing to complete the Web Site Platform, he was

putting plaintiff and its customer in financial jeopardy

    47.     To date, Unger and Novara have not delivered a commercially reasonable Web Site

Platform.

    48.     The Web Site Platform does not work and cannot be used as a secure web site platform.

    Defendants’ Theft and Violation of the Computer Fraud and Abuse Act

    49.     Plaintiff is the sole owner of the Web Site Platform and Plaintiff’s IP. Which includes

the electronic trading platform, together with the associated programming code, structure, and

trade secrets.

    50.     In or about June 2020, when Novera failed to deliver an operational Web Site Platform,

the relationship between plaintiff, Unger and Novera deteriorated.

    51.     Since in or about June 2020, plaintiff refused to enter into an agreement for Unger and

Novera to share Plaintiff’s IP.

    52.     Unger acknowledged plaintiff’s ownership of Plaintiff’s IP.

    53.     Prior to August 26, 2020, plaintiff advised Unger that he would not agree to share

Plaintiff’s IP with Unger and Novera and that they were in breach of their obligations to plaintiff.

    54.     Also, at to about that time, plaintiff advised Unger that it would seek to have the Web

Site Platform completed by other developers.

    55.     Unger continued to attempt to extort funds from plaintiff and the use of Plaintiff’s IP.




                                                -6-
  Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 7 of 11 PageID #: 7




    56.     On or about, September 3, 2020, Plaintiff’s server recorded that defendant Camota

accessed plaintiff’s server which hosted the Web Site Platform and Plaintiff’s IP (“Plaintiff’s

Server”).

    57.     At that time, the relationship between plaintiff, Novera and Unger had ceased.

    58.     Plaintiff’s IP including the Web Site Platform, the code repository, logins, passwords,

and other confidential information are, and were known to defendants to be, confidential

information and knowledge.

    59.     Plaintiff’s IP was located on plaintiff’s server.

    60.     At all relevant times, defendant Camota was located in Canada.

    61.     Defendants were not authorized to access Plaintiff’s Server.

    62.     Unger knew that defendants were not authorized to access Plaintiff’s Server.

    63.     Upon information and belief, based on Unger’s prior conduct and threats, Unger

directly or indirectly tampered with Plaintiff’s Server and (i) copied Plaintiff’s IP; (ii) deleted part

of Plaintiff’s IP; and (iii) rendered plaintiff’s Web Site Platform unusable (collectively “Protected

Server Hacking”).

    64.     Upon information and belief, based on Unger’s prior conduct and threats, Unger

directed Camota to access and tamper with Plaintiff’s Server to (i) copy Plaintiff’s IP; (ii) delete

part of Plaintiff’s IP; and (iii) render plaintiff’s Web Site Platform unusable.

    65.     Camota knew at that time that any prior relationship with plaintiff had ceased.

    66.     Camota knew at that time he was not authorized to access Plaintiff’s Server.

    67.     Unger and Camota knowingly, maliciously, and unlawfully engaged in Defendants’

Protected Server Hacking.




                                                 -7-
  Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 8 of 11 PageID #: 8




   68.        Unger and Camota knowingly, maliciously, and unlawfully conspired to engage in

Defendants’ Protected Server Hacking. Additionally, upon information and belief, on or about

September 2, 2020, defendants directly or indirectly, without authorization from plaintiff or its

customer, accessed the protected computers used by the web site’s domain name registrar and web

hosting service, and disabled certain access to plaintiff’s customer’s website (“Disabling of

Website”) .

   69.     Defendants’ conduct affected protected computers used in and affecting interstate and

foreign commerce.

   70.     Defendants’ knew that their conduct affected protected computers used in and affecting

interstate and foreign commerce.

   71.     As a direct result of defendants’ actions including Disabling of Website, plaintiff

cannot license or sell the Web Site Platform and consumers cannot access or purchase

cryptocurrency from plaintiff’s customers and licensees.

   72.     Plaintiff has been damaged by defendants’ unlawful and malicious conduct in excess

of $5,000 during a one year period and this action may be brought pursuant to the CFAA 18 U.S.C.

§ 1030(g) and 18 U.S.C. § 1030(c)(4)(A)(i)(I).


                                 FIRST CLAIM FOR RELIEF
                    Violation of Computer Fraud and Abuse Act “(CFAA”)
                             And Conspiracy to Violate the CFAA
                    18 USC 1030(a)(2)(C); (a)(4); (a)(5); (a)(7); (b); and (g)

   73.     Plaintiff repeats and realleges each of the allegations set forth in paragraphs 1 through

69 above as if fully set forth herein.

   74.     As detailed above, defendants intentionally and unlawfully accessed Plaintiff’s

Protected Computer Server other protected computers.




                                                 -8-
  Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 9 of 11 PageID #: 9




   75.      As detailed above, defendants intentionally and unlawfully engaged in Plaintiff’s

Protected Computer Server Hacking, including without limitation, defendants’ (i) copied

Plaintiff’s IP; (ii) deleted part of Plaintiff’s IP; and (iii) rendered plaintiff’s Web Site Platform

unusable.

   76.      As detailed above, defendants intentionally and unlawfully engaged in Disabling of

Website.

   77.      As detailed above, defendants intentionally and unlawfully conspired to engage in

Protected Server Hacking, including without limitation, defendants’ (i) copied Plaintiff’s IP; (ii)

deleted part of Plaintiff’s IP; and (iii) rendered plaintiff’s Web Site Platform unusable.

   78.      As a direct and proximate result of defendants’ unlawful conduct as set forth above,

plaintiff’s business has been irreparably harmed, and continues to suffer irreparable harm.

   79.      As a result of the forgoing conduct by defendants, upon information and belief, plaintiff

was damaged and continues to be damaged in excess of $500,000, the exact amount to be

determined at trial.

   80.      Defendants conduct was malicious, shocking to the conscience. Therefore, defendants

should also be held liable for punitive damages to prevent them and others similarly inclined from

repeating such tortuous conduct in the future, in the sum of at least $500,000 million, the precise

amount to be determined at trial.


                                SECOND CLAIM FOR RELIEF
                                       (Conversion)

   81.      Plaintiff repeats and realleges each of the allegations set forth in paragraphs 1 through

81 above as if fully set forth herein.




                                                -9-
 Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 10 of 11 PageID #: 10




    82.      Defendants have wrongfully exercised dominion and control over Plaintiff’s Protected

Computer Server, Plaintiff’s IP including the Web Site Platform, which property belongs to

plaintiff.

    83.      Defendants have wrongfully failed to return plaintiff’s property.

    84.      As a direct and proximate cause of defendants’ tortuous acts, plaintiff has sustained

injury.

    85.      Unger acted maliciously and willfully, with the intent to injure plaintiff.

    86.      As a direct and proximate result of Unger’s unlawful conduct, plaintiff has been

damaged in excess of $500,000 the precise amount to be determined at trial.

    87.      Defendants acted maliciously and should also be held liable for punitive damages to

prevent it and others similarly inclined from repeating such tortuous conduct in the future, in the

sum of at least $500,000

                                        RELIEF REQUESTED

WHEREFORE, plaintiff demands judgment in its favor and against defendant as follows:

    A.       awarding compensatory damages in an amount in excess of $500,000, the precise

             amount to be determined at trial;

    B.       awarding punitive damages in an amount to be in excess of $500,000;

    C.       preliminarily and permanently:

             a. compelling defendants to return to plaintiff all confidential or proprietary

                   information and all property that is in its possession and which belongs to plaintiff;

             b. enjoining defendants from taking any further actions to interfere with plaintiff;

    D.       awarding plaintiff its costs and disbursements of this action, including attorneys fees;

             and




                                                   - 10 -
 Case 1:20-cv-04246-BMC Document 1 Filed 09/11/20 Page 11 of 11 PageID #: 11




   E.      awarding plaintiff such other and further relief as this court may deem just, proper, and

           necessary.

Plaintiff demands a jury on all issues so triable.

Dated: September 8, 2020
     New York, New York

                                               LAW OFFICE OF JEFFREY FLEISCHMANN PC
                                                    By: /s/Jeffrey Fleischmann
                                                  Jeffrey Fleischmann, Esq.

                                                Attorneys for Plaintiff

                                                150 Broadway, Suite 900
                                                New York, N.Y. 10038
                                                Tel. (646) 657-9623
                                                 Fax (646) 351-0694
                                                 jf@lawjf.com




                                                - 11 -
